 1

 2

 3                                UNITED STATES DISTRICT COURT

 4                              EASTERN DISTRICT OF CALIFORNIA

 5

 6    EDDIE DOTSON (AKA EDWINA                         Case No. 1:17-cv-01199-AWI-BAM (PC)
      DOTSON),
 7                                                     ORDER REGARDING STIPULATION FOR
                         Plaintiff,                    VOLUNTARY DISMISSAL OF
 8                                                     DEFENDANT CARRICK WITH PREJUDICE
             v.                                        PURSUANT TO FED. R. CIV. P.
 9                                                     41(a)(1)(A)(ii)
      CALIFORNIA DEPARTMENT OF
10    CORRECTIONS AND                                  (ECF No. 41)
      REHABILITATION, et al.,
11
                         Defendants.
12

13          On May 7, 2019, Plaintiff Eddie Dotson aka Edwina Dotson and Defendants California
14   Department of Corrections and Rehabilitation, California Correctional Health Care Services,
15   Jeffrey Carrick, and Ralph Diaz filed a stipulation to dismiss Defendant Carrick from this action
16   with prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 41.) The
17   stipulation is signed and dated by counsel for Plaintiff and counsel for all Defendants who have
18   appeared in the action.
19          Accordingly, Plaintiff’s claims against Defendant Carrick are terminated by operation of
20   law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San
21   Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is directed to terminate
22   Defendant Carrick from this action.
     IT IS SO ORDERED.
23

24      Dated:     May 10, 2019                              /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
